FILED
                              NOT FOR PUBLICATION                          DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



FRANCISCO ALONSO PORTILLO-                        No. 09-70207
CANO,
                                                  Agency No. A075-459-571
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Francisco Alonso Portillo-Cano, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo claims of due process violations, including

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of ineffective assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not err in concluding that Portillo-Cano had not shown he was

prejudiced by his prior attorneys’ failure to respond to the government’s motion to

pretermit where he failed to establish that a response may have affected the

outcome of his removal proceeding. See Iturribarria v. INS, 321 F.3d 889,

899-900 (9th Cir. 2003).

      Because Portillo-Cano failed to raise his contention that the IJ erred in

issuing a summary decision on appeal to the BIA, we lack jurisdiction to review it.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      In light of our disposition, we need not reach Portillo-Cano’s remaining

contention.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                       09-70207